 

FIL

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA APR O 6 2020
BILLINGS DIVISION Clerk, U $ District Court
Distric | oe
UNITED STATES OF AMERICA,
Case No. CR 07-132-BLG-SPW
Plaintiff,
VS. ORDER
MERVIN LEROY SMALL,
Defendant.

 

 

On March 27, 2020 an Administrative Order superseding the Administrative
Order filed on March 16, 2020 was filed by Chief Judge Morris regarding COVID-
19 and the advised precautions to reduce the possibility of exposure to the virus
and slow the spread of the disease. On March 27, 2020 the President signed into
law the CARES Act, H.R. 748. Subject to the Judicial Conference of the United
States finding that “emergency conditions due to the national emergency declared
by the President” will “materially affect the functioning of either the Federal courts
generally or a particular district court of the United States,” the Chief Judge hereby
authorizes “the use of video teleconferencing, or telephone conferencing if video
teleconferencing is not reasonably available,” for the ten types of criminal

procedures enumerated in Section 15002(b)(1) of the CARES Act.
See also The President’s Coronavirus Guidelines for America, CDC, 2 (2020),
(recommending canceling events involving ten or more people)
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance _8.5x11_ 315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Friday,
April 17, 2020 at 2:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is RESET VIA
VIDEO from the Crossroads Correctional Facility (Shelby) on Monday, April
13, 2020 at 9:30 a.m. Counsel may appear in the Snowy Mountains Courtroom
thirty (30) minutes prior to the hearing to video conference with Defendant. If the
defendant objects to this hearing being held via video, he must file a motion to
continue the hearing to allow time for the defendant to be transported.

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

DATED this ars of April, 2020

‘SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
